Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7-29-2021 has been entered.
 
Response to Amendment
Applicant’s amendments have overcome the following rejections/objections:
The rejection of Claims 1-7 under 35 U.S.C. 112(b) has been withdrawn

Response to Arguments
Applicant’s arguments, filed July 29th, 2021, with respect to the rejections of Claims 1-3, 6, 8-9, 12-13, and 15-17 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Murthy et al. (US 2018/0247107 A1; hereafter: Murthy).

C0laim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-9, 12-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2020/0275857 A1; hereafter: Luo), and further in view of Murthy (US 2018/0247107 A1; hereafter: Murthy).
Regarding Claim 1, Lou teaches: a method for classifying medical images (Figure 1), the method comprising: receiving, by a processor, a first medical image (¶34: “The image processor accesses previous scans, such as from a picture archiving and communications system, a computerized patient medical record, and/or transfer from an MR scanner”); applying, by the processor, the first medical image to a machine learned classifier (¶34: “an image processor of the MR scanner registers, locates, applies the machine-learned classifier”), the machine learned classifier trained on second medical images (¶57: “The training of FIG. 2 provides the machine-learned classifier 34 used in application for scan data of a previously unseen patient”) but does explicitly teach generating, by the processor, an overall label of the medical image, a probability of the overall image label, and a measure of uncertainty of the overall image label based on the applying, the measure of uncertainty representing a confidence in the overall image label.
In a related art, Murthy teaches generating, by the processor, an overall label of the medical image (¶47: “a label indicating the classification result can be displayed on the endoscopic image of the display device”), a probability of the overall image label (¶41: “The confidence score calculated by the initial trained deep network classifier can be an estimated probability of the accuracy of the classification”), and a measure of uncertainty of the overall image label based on the applying, the measure of uncertainty representing a confidence in the overall image label (¶6: “an endoscopic image is classified and a confidence score is determined for the endoscopic image using an initial trained deep network classifier”) for the purpose of classifying whole images and determining a confidence level.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Luo with the above teachings of Murthy in order to incorporate generating an overall image label, a probability and an uncertainty of the label. The 
Luo, in view of Murthy, teaches: comparing, by the processor, the measure of uncertainty to a threshold level of uncertainty (Luo: ¶19: “Various loss functions and regularization may be used, such as using a cross-entropy loss function” and Luo: ¶69: “In training, the loss function is the cross entropy between prediction and ground truth”); and outputting, by the processor, the first medical image (Luo: Figure 1: element 15), the image label, or a combination thereof (Luo: Figure 1: element 15 and Luo: ¶81: “In one embodiment, the image includes the classification of the tumor tissue and a confidence map. The confidence map is displayed separately from, such as adjacent to, the segmentation”).
Regarding Claim 2, Lou, in view of Murthy teaches: the method of claim 1, further comprising: referring, by the processor, the first medical image for additional evaluation when the measure of uncertainty exceeds the threshold (Luo: ¶77: “In examining the confidence map, most of the ambiguous voxels are at the boundaries of manual annotations. This suggests that the confidence map may be used by experts to check annotations and refine the delineation of each tissue category.”).
Regarding Claim 3, Lou, in view of Murthy teaches: the method of claim 2, wherein the first medical image is part of a training dataset of medical images (Luo: ¶58: “training data is acquired and stored in a database or memory. The training data is acquired by aggregation, mining, loading from a publicly or privately formed collection, transfer, and/or access.”).
Regarding Claim 6, Lou, in view of Murthy teaches: the method of claim 1, wherein the overall label indicates the presence or absence of an abnormality in the first medical image (Luo: ¶10: “In one approach, different types of tumor tissue include enhanced, edema, and cavity tumor types. Necrosis and/or a catch all “other” classes may be used.”).
Regarding Claim 8, Lou, in view of Murthy teaches: a method for training a machine learning classifier, the method comprising (Luo: Figure 2 and 3): receiving, by a processor, medical image data (Luo: Figure 2: element 20); storing, by the processor, a plurality of labels associated with the medical image data (Luo: ¶62: “Labels for the ground truth of each training sample are provided”); training with machine-learning, by the processor, the machine learning classifier based on the medical image data and the plurality of classifications (Luo: Figure 3: element 34 and Luo: ¶63: “In act 22, a machine (e.g., image processor, server, workstation, or computer) machine trains the neural network to classify tissues”), where a result of the training is a machine-learned classifier and where an output of the machine-learned classifier is an image label (Murthy: ¶47: “a label indicating the classification result can be displayed on the endoscopic image of the display device”), a probability of the image label (Murthy: ¶41: “The confidence score calculated by the initial trained deep network classifier can be an estimated probability of the accuracy of the classification”), and a measure of uncertainty of the image label, the measure of uncertainty representing a confidence in the generated image label (Murthy: ¶6: “an endoscopic image is classified and a confidence score is determined for the endoscopic image using an initial trained deep network classifier”); and storing, by the processor, the machine-learned classifier (Luo: Figure 2: element 24).
Regarding Claim 9, Luo, in view of Murthy, teaches: the method of claim 8, further comprising: applying by the processor, further medical image data to the machine learned classifier (Luo: ¶57: “The training of FIG. 2 provides the machine-learned classifier 34 used in application for scan data of a previously unseen patient”); and generating, by the processor, the output based on the applying, wherein the label and the measure of uncertainty are based on the further medical image data (Murthy: ¶41: “The confidence score calculated by the initial trained deep network classifier can be an estimated probability of the accuracy of the classification”; Murthy: ¶6: “an endoscopic image is classified and a confidence score is determined for the endoscopic image using an initial trained deep network classifier”). 
Regarding Claim 12, Lou, in view of Murthy, teaches: the method of claim 9, further comprising: referring, by the processor, the further medical image data for additional evaluation when the measure of uncertainty exceeds the threshold (Luo: ¶77: “In examining the confidence map, most of the ambiguous voxels are at the boundaries of manual annotations. This suggests that the confidence map may be used by experts to check annotations and refine the delineation of each tissue category.”).
Regarding Claim 13, Lou, in view of Murthy teaches: the method of claim 9, wherein the further medical image data is part of a training dataset of medical images (Luo: ¶58: “training data is acquired and stored in a database or memory. The training data is acquired by aggregation, mining, loading from a publicly or privately formed collection, transfer, and/or access.”).
Regarding Claim 15, Lou, in view of Murthy, teaches: an image classification system comprising: an image processor (Luo: Figure 6: element 64), coupled with a memory containing instructions (Luo: Figure 6: element 66 and Luo: ¶95: “The instructions, ground truths, scan data, registration, tumor location, machine-learned network, outputs, confidence map, segmentation, and/or other information are stored in a non-transitory computer readable medium”) that, when executed, cause the image processor to: receive an image (Luo: ¶34: “The image processor accesses previous scans, such as from a picture archiving and communications system, a computerized patient medical record, and/or transfer from an MR scanner”); apply the image to a machine learned classifier (Luo: Figure 1: element 13), the machine learned classifier trained on a plurality of images (Luo: ¶57: “The training of FIG. 2 provides the machine-learned classifier 34 used in application for scan data of a previously unseen patient”) annotated with image labels (Luo: ¶62: “Labels for the ground truth of each training sample are provided”); generate an overall image label based on the applying (Murthy: ¶47: “a label indicating the classification result can be displayed on the endoscopic image of the display device”); generate a probability of the overall image label (Murthy: ¶41: “The confidence score calculated by the initial trained deep network classifier can be an estimated probability of the accuracy of the classification”) and a measure of uncertainty of the overall image label based on the applying, the measure of uncertainty representing a confidence in the overall image label (Murthy: ¶6: “an endoscopic image is classified and a confidence score is determined for the endoscopic image using an initial trained deep network classifier”); and output the overall image label, the measure of uncertainty, or the overall label and the measure of uncertainty (Luo: Figure 1: element 15 and Luo: ¶81: “In one embodiment, the image includes the classification of the tumor tissue and a confidence map. The confidence map is displayed separately from, such as adjacent to, the segmentation”). 
Regarding Claim 16, Lou, in view of Murthy, teaches: the method of claim 15, wherein the memory contains instructions that, when executed, cause the image processor to: compare the measure of uncertainty to a threshold criterion (Luo: ¶19: “Various loss functions and regularization may be used, such as using a cross-entropy loss function” and Luo: ¶69: “In training, the loss function is the cross entropy between prediction and ground truth”), wherein the image and the overall image label are output when the measure of uncertainty meets the threshold criterion (Luo: Figure 1: element 15).
Regarding Claim 17, Lou, in view of Murthy teaches: the method of claim 15, wherein the memory contains instructions that, when executed, cause the image processor to: refer the image for additional evaluation when the measure of uncertainty does not meet the threshold criterion (Luo: ¶77: “In examining the confidence map, most of the ambiguous voxels are at the boundaries of manual annotations. This suggests that the confidence map may be used by experts to check annotations and refine the delineation of each tissue category.”).

The rejections of Claims 4-5, 7, 10-11, 14, and 18-20 under 35 U.S.C. 103 is maintained and incorporates the teachings of Murthy. For further clarification, the belief masses, as stated and remarked by Applicant, in Claim 5 appear to occur during the steps where a machine learned classifier is Murthy would be generated by the belief masses as disclosed in Lyman. See Below.

Claims 4-5, 7, 10-11, 14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Luo, in view of Murthy, as applied to claims above, and further in view of Lyman et al. (US 2020/0161005 A1; hereafter: Lyman).
Regarding Claim 4, Lou, in view of Murthy, teaches: the method of claim 1, but does not teach that the method further comprises: removing, by the processor, the overall image label when the measure of uncertainty exceeds the threshold.
In a related art, Lyman teaches removing, by the processor, the overall image label when the measure of uncertainty exceeds the threshold (¶398: “some or all output labels for each medical scan in the training subset can be removed if they do not correspond to the intended output.”) for the purpose of removing incorrect labels from images in the training set.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modify Lou, in view of Murthy, with the above teachings of Lyman in order to remove incorrect labels from images based on a threshold. The motivation in doing so would lie in the ability to remove medical images with incorrect labels and better training through the removal of incorrect medical images.
Regarding Claim 5, Lou, in view of Murthy, and in further view of Lyman, in the combination above further teaches: the method of claim 1, further comprising: generating, by the processor, one or more belief masses representing evidence in the medical image for the overall label in the medial image (Lyman: ¶486: “the inference data for a medical scan includes a plurality of probabilities that a plurality of abnormality types are present”)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Lou, in view of Murthy, and in further view of Lyman with the above teachings of Lyman so that medical images can be classified based on regional and global probabilities. The motivation in doing so would lie in a more accurate and evidence-based classification of medical images.
Lou, in view of Murthy, and in further view of Lyman teaches: wherein the overall image label, the probability, and the measure of uncertainty are generated (Murthy: ¶47: “a label indicating the classification result can be displayed on the endoscopic image of the display device”; Murthy: ¶41: “The confidence score calculated by the initial trained deep network classifier can be an estimated probability of the accuracy of the classification”; Murthy: ¶6: “an endoscopic image is classified and a confidence score is determined for the endoscopic image using an initial trained deep network classifier”); based on the one or more belief masses (Lyman: ¶486: “the inference data for a medical scan includes a plurality of probabilities that a plurality of abnormality types are present”).
Regarding Claim 7, Lou, in view of Murthy, and in further view of Lyman in the combination above further teaches: the method of claim 6, wherein the overall image label is a binary label (Lyman: ¶78: “The diagnosis data 440 of a medical scan can include a binary abnormality identifier 441 indicating whether the scan is normal or includes at least on abnormality”) for easier detection of an abnormality in a medical image.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Lou, in view of Murthy and in further view of Lyman, with the above teachings of Lyman
Regarding Claim 10, Lou, in view of Murthy, and in further view of Lyman, teaches: the method of claim 9, wherein the output of the machine learned classifier comprises one or more belief masses representing evidence for the label (Lyman: ¶486: “the inference data for a medical scan includes a plurality of probabilities that a plurality of abnormality types are present”) in the further medical image data (Lou: ¶57: “The training of FIG. 2 provides the machine-learned classifier 34 used in application for scan data of a previously unseen patient”).
Regarding Claim 11, Lou, in view of Murthy, and in further view of Lyman, teaches: the method of claim 10 wherein the probability and the measure of uncertainty (Murthy: ¶41: “The confidence score calculated by the initial trained deep network classifier can be an estimated probability of the accuracy of the classification”; Murthy: ¶6: “an endoscopic image is classified and a confidence score is determined for the endoscopic image using an initial trained deep network classifier”) are based on the one or more belief masses Lyman: ¶486: “the inference data for a medical scan includes a plurality of probabilities that a plurality of abnormality types are present”).
Regarding Claim 14, Lou, in view of Murthy, and in further view of Lyman, teaches: the method of claim 9, further comprising: discarding, by the processor, the image label when the measure of uncertainty exceeds the threshold (Lyman: ¶398: “some or all output labels for each medical scan in the training subset can be removed if they do not correspond to the intended output.”).
Regarding Claim 18, Lou, in view of Murthy, and in further view of Lyman, teaches: the method of claim 15, wherein the memory contains instructions that, when executed, cause the image processor to: discard the overall image label when the measure of uncertainty does not meet the threshold criterion (Lou: ¶398: “some or all output labels for each medical scan in the training subset can be removed if they do not correspond to the intended output.”).
Regarding Claim 19, Lou, in view of Murthy, and in further view of Lyman, teaches: the method of claim 15, wherein the memories contains instructions that, when executed, cause the image generate one or more belief masses representing evidence in the image for the overall image label (Lyman: ¶486: “the inference data for a medical scan includes a plurality of probabilities that a plurality of abnormality types are present”), wherein the overall image label, the probability, and the measure of uncertainty are generated (Murthy: ¶47: “a label indicating the classification result can be displayed on the endoscopic image of the display device”; Murthy: ¶41: “The confidence score calculated by the initial trained deep network classifier can be an estimated probability of the accuracy of the classification”; Murthy: ¶6: “an endoscopic image is classified and a confidence score is determined for the endoscopic image using an initial trained deep network classifier”) based on the one or more belief masses (Lyman: ¶486: “the inference data for a medical scan includes a plurality of probabilities that a plurality of abnormality types are present”).
Regarding Claim 20, Lou, in view of Murthy, and in further view of Lyman, teaches: the method of claim 15, wherein the overall image label is a binary classification indicating the presence or absence of abnormal anatomy in the image (Lyman: ¶78: “The diagnosis data 440 of a medical scan can include a binary abnormality identifier 441 indicating whether the scan is normal or includes at least on abnormality”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209.  The examiner can normally be reached on Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIUS CHAI/
Examiner, Art Unit 2668                                                                                                                                                                                         
/VU LE/Supervisory Patent Examiner, Art Unit 2668